                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JERRY ANDERSON,

       Plaintiff,
                                               Case No. 17-12676
v.
                                               District Judge Victoria A. Roberts
COLTER FURST, et al.,                          Magistrate Judge Anthony P. Patti

     Defendants.
_________________________________/

    ORDER DENYNG WITHOUT PREJUDICE PLAINTIFF’S MOTION TO
         COMPEL ANSWERS TO INTERROGATORIES (DE 55)
       Plaintiff Jerry Anderson is a state prisoner proceeding in forma pauperis. On

August 14, 2017, he filed a civil rights lawsuit against Colter Furst, Michael

Thomas, and Nathan Ellis (collectively, “Defendants”), alleging that the

Defendants, all Michigan State Police (“MSP”) Troopers, violated his Fourth

Amendment rights by using excessive force during his September 4, 2015 arrest.

(DE 1.) The Court granted Plaintiff’s application to proceed in forma pauperis, and

all Defendants have been served and have filed their Answer. (DE 14.)

       On September 28, 2018, Plaintiff filed the instant motion to compel pursuant

to Fed. R. Civ. P. 37(a). (DE 55.) In his motion, dated September 25, 2018,

Plaintiff states that he served interrogatories on each of the Defendants on August

27, 2018, but that he has not received any responses. (Id.) Plaintiff complains that


                                          1 
 
he has “not yet received the answers within the time frame of 14 days as required

by LR 7.1(e)(2)(3). (Id.) However, LR 7.1 addresses “Motion Practice,” not

discovery. Federal Rule of Civil Procedure 33 governs “Interrogatories to Parties”

and provides that “[t]he responding party must serve its answers and any

objections within 30 days after being served with the interrogatories.” Fed. R. Civ.

P. 33(b)(2) (emphasis added). Accordingly, Defendants were not required to

respond to Plaintiff’s interrogatories, served on August 27, 2018, until October 1,

2018 (which is 30 days after they were served, plus an additional three days for

service by mail pursuant to Fed. R. Civ. P. 6(d), and an additional two days to

account for the last day falling on a Saturday, pursuant to Fed. R. Civ. P.

6(a)(1)(C)). Therefore, Plaintiff’s motion to compel, dated September 25, 2018,

and filed on September 28, 2018, was filed prematurely, before Defendants were

required to respond to the interrogatories. “The fact that Plaintiff is proceeding pro

se does not excuse [his] failure to follow these court rules which are designed to

provide the Court with the facts necessary to rule on the merits of this motion.”

Cotton v. Burt, No. 04-CV-73508-DT, 2007 WL 188005, at * 1 (E.D. Mich. Jan.

22, 2007).

      Accordingly, Plaintiff’s motion to compel pursuant to Fed. R. Civ. P. 37(a)

is DENIED as prematurely filed, without prejudice to refiling in the event that




                                          2 
 
Defendants have not fulfilled their obligation to respond in accordance with Fed.

R. Civ. P. 33.

      IT IS SO ORDERED.


Dated: October 15, 2018                s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                                  Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on October 15, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3 
 
